PER CURIAM.
During the period this case has been on appeal in this court the Board of Veterans’ Appeals of the Veterans’ Administration reopened the claim on which it is based and reconsidered and decided same. Because of this and without passing on the validity of that action at this time and in order that appellant be afforded the opportunity to base his district court suit or any other action on the complete Veterans’ Administration proceeding, it is on this 17th day of May, 1955
Ordered that this appeal be dismissed without prejudice and without costs to either party as against the other.